DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 10/01//2019 and 03/30/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.





Claim 1-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-18 of U.S Patent No. 11,201,748. Although the claims at issue are not identical, they are not patentably distinct from each other because the differences are obvious variations of the same invention (i.e. see table below)

Instant Application 

U.S Patent Application



U.S Application No. 16, 934, 376
U.S Patent No. 11,201,748
Claim 1:

A method comprising: 

encrypting, by an owner mobile device, a temporary private key in each of a set of temporary encryption key pairs using a permanent public key of a permanent encryption key pair to produce a set of encrypted temporary encryption key pairs, each with an encrypted temporary private key; 

providing, by the owner mobile device, the set of encrypted temporary encryption key pairs to a central tracking system, the central tracking system configured to associate each encrypted temporary encryption key pair with a different hash key of a set of hash keys associated with a tracking device; 







providing, by a community mobile device, a hashed identifier received from the tracking device to the central tracking system, the central tracking system configured to identify a hash key used to create the hashed identifier, to identify a first encrypted temporary encryption key pair associated with the identified hash key, and to provide the first encrypted temporary encryption key pair to the community mobile device; 



 













encrypting, by the community mobile device, location data representative of a location of the community mobile device using the temporary public key of the first encrypted temporary encryption key pair to produce encrypted location data;







providing, by the community mobile device, the hashed identifier, the encrypted temporary private key of the first encrypted temporary encryption key pair, and the encrypted location data to the central tracking system for storage, the central tracking system configured to store the hashed identifier, the encrypted temporary private key of the first encrypted temporary encryption key pair, and the encrypted location data within a last known location field associated with the tracking device within a database of the central tracking system; 

















decrypting, by the owner mobile device, the encrypted temporary private key received by the owner mobile device from the central tracking system using a permanent private key of the permanent encryption key pair; 


decrypting, by the owner mobile device, the encrypted location data received by the owner mobile device from the central tracking system using the decrypted temporary private key to produce decrypted location data; and


displaying, by the owner mobile device, the decrypted location data.
Claim 1


A method comprising: 

generating, for a tracking device, a permanent encryption key pair comprising a permanent public key and a permanent private key, the tracking device associated with a set of hash keys and a unique identifier; 

generating, by an owner mobile device, a set of temporary encryption key pairs, each temporary encryption key pair comprising a temporary public key and a corresponding temporary private key; 


encrypting, by the owner mobile device, the temporary private key in each temporary encryption key pair using the permanent public key to produce a set of encrypted temporary encryption key pairs, each with an encrypted temporary private key; 

providing, by the owner mobile device, the set of encrypted temporary encryption key pairs to a central tracking system, the central tracking system configured to associate each encrypted temporary encryption key pair with a different hash key of the set of hash keys; 

receiving, by a community mobile device and from the tracking device, a hashed identifier, the hashed identifier comprising the unique identifier hashed using a hash key of the set of hash keys; 

providing, by the community mobile device, the hashed identifier to the central tracking system, the central tracking system configured to identify the hash key used to create the hashed identifier, to identify a first encrypted temporary encryption key pair associated with the identified hash key, and to provide the first encrypted temporary encryption key pair to the community mobile device;


 encrypting, by the community mobile device, location data representative of a location of the community mobile device using the temporary public key of the first encrypted temporary encryption key pair to produce encrypted location data; 







providing, by the community mobile device, the hashed identifier, the encrypted temporary private key of the first encrypted temporary encryption key pair, and the encrypted location data to the central tracking system for storage, the central tracking system configured to store the hashed identifier, the encrypted temporary private key of the first encrypted temporary encryption key pair, and the encrypted location data within a last known location field associated with the tracking device within a database of the central tracking system; 


in response to requesting a location of the tracking device, receiving, by the owner mobile device, the encrypted temporary private key of the first encrypted temporary encryption key pair and the encrypted location data from the last known location field associated with the tracking device within the database of the central tracking system; 





decrypting, by the owner mobile device, the encrypted temporary private key received by the owner mobile device using the permanent private key; 



decrypting, by the owner mobile device, the encrypted location data using the decrypted temporary private key to produce decrypted location data; and 



displaying, by the owner mobile device, the decrypted location data.
Claim 2:
The method of claim 1, wherein the permanent encryption key pair is generated by the owner mobile device.
Claim 2:
The method of claim 1, wherein the permanent encryption key pair is generated by the owner mobile device.
Claim 3:

The method of claim 1, wherein the permanent encryption key pair is generated by the central tracking system.
Claim 3:

The method of claim 1, wherein the permanent encryption key pair is generated by the central tracking system.
Claim 4: 

The method of claim 1, wherein the permanent encryption key pair is generated in response to activating the tracking device.
Claim 4:

The method of claim 1, wherein the permanent encryption key pair is generated in response to activating the tracking device.
Claim 5:
The method of claim 1, wherein the set of hash keys is generated independently by the tracking device and the central tracking system. 


 
Claim 5:

The method of claim 1, wherein the set of hash keys is generated independently by the tracking device and the central tracking system.










Claim 6:

The method of claim 1, wherein the set of hash keys is unique to the tracking device, and wherein the central tracking system is configured to associate the set of hash keys with a unique identifier of the tracking device.
Claim 6:
The method of claim 1, wherein the set of hash keys is unique to the tracking device, and wherein the central tracking system is configured to associate the set of hash keys with the unique identifier of the tracking device.
Claim 7:

The method of claim 1, wherein the set of temporary encryption key pairs is generated using an Rivest-Shamir-Adleman ("RSA") algorithm or an elliptic-curve cryptography ("ECC") algorithm.
Claim 7:

The method of claim 1, wherein the set of temporary encryption key pairs is generated using an Rivest-Shamir-Adleman (“RSA”) algorithm or an elliptic-curve cryptography (“ECC”) algorithm.
Claim 8:


The method of claim 1, wherein each temporary encryption key pair is generated using a hash key of the set of hash keys associated with each temporary encryption key pair.
Claim 8:

The method of claim 1, wherein each temporary encryption key pair is generated using the hash key of the set of hash keys associated with each temporary encryption key pair.
Claim 9:


The method of claim 1, wherein the tracking device is configured to include the hashed identifier in an advertising packet transmitted by the tracking device.
Claim 9:
The method of claim 1, wherein the tracking device is configured to include the hashed identifier in an advertising packet transmitted by the tracking device.
Claim 10:

The method of claim 1, wherein the hash key used to hash the unique identifier is selected based on a time during which a unique identifier associated with the tracking device is hashed.
Claim 10: 

The method of claim 1, wherein the hash key used to hash the unique identifier is selected based on a time during which the unique identifier is hashed.
Claim 11:

The method of claim 1, wherein hash keys used by the tracking device to hash a unique identifier associated with the tracking device are rotated at a regular interval.
Claim 11:

The method of claim 1, wherein the hash keys used by the tracking device to hash the unique identifier are rotated at a regular interval.
Claim 12:

The method of claim 1, wherein the community mobile device, in response to receiving the hashed identifier from the tracking device, is configured to activate a GPS receiver of the community mobile device and to determine the location of the community mobile device using the GPS receiver, the determined location comprising the location data.
Claim 12:

The method of claim 1, wherein the community mobile device, in response to receiving the hashed identifier from the tracking device, is configured to activate a GPS receiver of the community mobile device and to determine the location of the community mobile device using the GPS receiver, the determined location comprising the location data.
Claim 13:

The method of claim 1, wherein the central tracking system does not have access to the permanent private key.
Claim 13:

The method of claim 1, wherein the central tracking system does not have access to the permanent private key.
Claim 14:

The method of claim 1, wherein the central tracking system does not have access to the decrypted temporary private key.
Claim 14:

The method of claim 1, wherein the central tracking system does not have access to the decrypted temporary private key.
Claim 15:

 
The method of claim 1, wherein the central tracking system is unable to decrypt the encrypted location data.
Claim 15:

The method of claim 1, wherein the central tracking system is unable to decrypt the encrypted location data.
Claim 16:
  

The method of claim 1, wherein requesting the location of the tracking device comprises requesting a last known location of the tracking device from the central tracking system.

Claim 16:

 The method of claim 1, wherein requesting the location of the tracking device comprises requesting a last known location of the tracking device from the central tracking system.
Claim 17: 

The method of claim 1, wherein displaying the decrypted location data comprises displaying the location of the tracking device within a map interface.
Claim 17:

The method of claim 1, wherein displaying the decrypted location data comprises displaying the location of the tracking device within a map interface.
Claim 18:

The method of claim 1, wherein displaying the decrypted location data comprises displaying a notification via an operating system of the owner mobile device.
Claim 18:

The method of claim 1, wherein displaying the decrypted location data comprises displaying a notification via an operating system of the owner mobile device.
Claim 19:

A non-transitory computer-readable storage medium storing executable instructions that, when executed by a processor, cause the processor to perform steps comprising:


 encrypting, by an owner mobile device, a temporary private key in each of a set of temporary encryption key pairs using a permanent public key of a permanent encryption key pair to produce a set of encrypted temporary encryption key pairs, each with an encrypted temporary private key; 


providing, by the owner mobile device, the set of encrypted temporary encryption key pairs to a central tracking system, the central tracking system configured to associate each encrypted temporary encryption key pair with a different hash key of a set of hash keys associated with a tracking device; 


providing, by a community mobile device, a hashed identifier received from the tracking device to the central tracking system, the central tracking system configured to identify a hash key used to create the hashed identifier, to identify a first encrypted temporary encryption key pair associated with the identified hash key, and to provide the first encrypted temporary encryption key pair to the community mobile device; 

encrypting, by the community mobile device, location data representative of a location of the community mobile device using the temporary public key of the first encrypted temporary encryption key pair to produce encrypted location data; 

providing, by the community mobile device, the hashed identifier, the encrypted temporary private key of the first encrypted temporary encryption key pair, and the encrypted location data to the central tracking system for storage, the central tracking system configured to store the hashed identifier, the encrypted temporary private key of the first encrypted temporary encryption key pair, and the encrypted location data within a last known location field associated with the tracking device within a database of the central tracking system; 






decrypting, by the owner mobile device, the encrypted temporary private key received by the owner mobile device from the central tracking system using a permanent private key of the permanent encryption key pair; 

decrypting, by the owner mobile device, the encrypted location data received by the owner mobile device from the central tracking system using the decrypted temporary private key to produce decrypted location data; and 

displaying, by the owner mobile device, the decrypted location data.
Claim 1:


A method comprising: 

generating, for a tracking device, a permanent encryption key pair comprising a permanent public key and a permanent private key, the tracking device associated with a set of hash keys and a unique identifier; 

generating, by an owner mobile device, a set of temporary encryption key pairs, each temporary encryption key pair comprising a temporary public key and a corresponding temporary private key; 


encrypting, by the owner mobile device, the temporary private key in each temporary encryption key pair using the permanent public key to produce a set of encrypted temporary encryption key pairs, each with an encrypted temporary private key; 

providing, by the owner mobile device, the set of encrypted temporary encryption key pairs to a central tracking system, the central tracking system configured to associate each encrypted temporary encryption key pair with a different hash key of the set of hash keys; 

receiving, by a community mobile device and from the tracking device, a hashed identifier, the hashed identifier comprising the unique identifier hashed using a hash key of the set of hash keys; 

providing, by the community mobile device, the hashed identifier to the central tracking system, the central tracking system configured to identify the hash key used to create the hashed identifier, to identify a first encrypted temporary encryption key pair associated with the identified hash key, and to provide the first encrypted temporary encryption key pair to the community mobile device;


 encrypting, by the community mobile device, location data representative of a location of the community mobile device using the temporary public key of the first encrypted temporary encryption key pair to produce encrypted location data; 







providing, by the community mobile device, the hashed identifier, the encrypted temporary private key of the first encrypted temporary encryption key pair, and the encrypted location data to the central tracking system for storage, the central tracking system configured to store the hashed identifier, the encrypted temporary private key of the first encrypted temporary encryption key pair, and the encrypted location data within a last known location field associated with the tracking device within a database of the central tracking system; 


in response to requesting a location of the tracking device, receiving, by the owner mobile device, the encrypted temporary private key of the first encrypted temporary encryption key pair and the encrypted location data from the last known location field associated with the tracking device within the database of the central tracking system; 






decrypting, by the owner mobile device, the encrypted temporary private key received by the owner mobile device using the permanent private key; 










decrypting, by the owner mobile device, the encrypted location data using the decrypted temporary private key to produce decrypted location data; and 



displaying, by the owner mobile device, the decrypted location data.
Claim 20:
A system comprising a hardware processor and a non-transitory computer-readable storage medium storing executable instructions that, when executed by the hardware processor, cause the hardware processor to perform steps comprising: 

encrypting, by an owner mobile device, a temporary private key in each of a set of temporary encryption key pairs using a permanent public key of a permanent encryption key pair to produce a set of encrypted temporary encryption key pairs, each with an encrypted temporary private key; 

providing, by the owner mobile device, the set of encrypted temporary encryption key pairs to a central tracking system, the central tracking system configured to associate each encrypted temporary encryption key pair with a different hash key of a set of hash keys associated with a tracking device; 


providing, by a community mobile device, a hashed identifier received from the tracking device to the central tracking system, the central tracking system configured to identify a hash key used to create the hashed identifier, to identify a first encrypted temporary encryption key pair associated with the identified hash key, and to provide the first encrypted temporary encryption key pair to the community mobile device; 

encrypting, by the community mobile device, location data representative of a location of the community mobile device using the temporary public key of the first encrypted temporary encryption key pair to produce encrypted location data; 

providing, by the community mobile device, the hashed identifier, the encrypted temporary private key of the first encrypted temporary encryption key pair, and the encrypted location data to the central tracking system for storage, the central tracking system configured to store the hashed identifier, the encrypted temporary private key of the first encrypted temporary encryption key pair, and the encrypted location data within a last known location field associated with the tracking device within a database of the central tracking system; 


decrypting, by the owner mobile device, the encrypted temporary private key received by the owner mobile device from the central tracking system using a permanent private key of the permanent encryption key pair; 

decrypting, by the owner mobile device, the encrypted location data received by the owner mobile device from the central tracking system using the decrypted temporary private key to produce decrypted location data; and 




displaying, by the owner mobile device, the decrypted location data.
Claim 1:


A method comprising: 

generating, for a tracking device, a permanent encryption key pair comprising a permanent public key and a permanent private key, the tracking device associated with a set of hash keys and a unique identifier; 

generating, by an owner mobile device, a set of temporary encryption key pairs, each temporary encryption key pair comprising a temporary public key and a corresponding temporary private key; 


encrypting, by the owner mobile device, the temporary private key in each temporary encryption key pair using the permanent public key to produce a set of encrypted temporary encryption key pairs, each with an encrypted temporary private key; 

providing, by the owner mobile device, the set of encrypted temporary encryption key pairs to a central tracking system, the central tracking system configured to associate each encrypted temporary encryption key pair with a different hash key of the set of hash keys; 

receiving, by a community mobile device and from the tracking device, a hashed identifier, the hashed identifier comprising the unique identifier hashed using a hash key of the set of hash keys; 

providing, by the community mobile device, the hashed identifier to the central tracking system, the central tracking system configured to identify the hash key used to create the hashed identifier, to identify a first encrypted temporary encryption key pair associated with the identified hash key, and to provide the first encrypted temporary encryption key pair to the community mobile device;


 encrypting, by the community mobile device, location data representative of a location of the community mobile device using the temporary public key of the first encrypted temporary encryption key pair to produce encrypted location data; 







providing, by the community mobile device, the hashed identifier, the encrypted temporary private key of the first encrypted temporary encryption key pair, and the encrypted location data to the central tracking system for storage, the central tracking system configured to store the hashed identifier, the encrypted temporary private key of the first encrypted temporary encryption key pair, and the encrypted location data within a last known location field associated with the tracking device within a database of the central tracking system; 


in response to requesting a location of the tracking device, receiving, by the owner mobile device, the encrypted temporary private key of the first encrypted temporary encryption key pair and the encrypted location data from the last known location field associated with the tracking device within the database of the central tracking system; 






decrypting, by the owner mobile device, the encrypted temporary private key received by the owner mobile device using the permanent private key; 










decrypting, by the owner mobile device, the encrypted location data using the decrypted temporary private key to produce decrypted location data; and 



displaying, by the owner mobile device, the decrypted location data.




Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-2, 4, 6-7, 9-12, 15-20 , is/are rejected under 35 U.S.C. 103 as being unpatentable over  Lopatin et al. (U.S Pub. No. 20200107164, hereinafter referred to as “Lopatin"), Britt et al. (U.S Pub. No. 20170171180, hereinafter referred to as "Britt") and Hwang et al. (U.S Pub. No. 20100064138, hereinafter referred to as “Hwang”) in further view of Dewan et al. (U.S Pub. No. 20190044708, hereinafter referred to as “Dewan”)

	In regards to Claim 1, Lopatin teaches a method comprising: providing, by the owner mobile device, the set of …..encryption key pairs to a central tracking system, the central tracking system configured to associate each encrypted …… encryption key pair with a different hash key of the set of hash keys; (Figure 3 labels 102/204, 330, 203; owner of mobile device (102/204) providing set of encryption key pair (public and private keys) to central tracking system (device locator service 203)), (Par. (0046) “The device locator server 203 can store encrypted location data in a data store 304, which in one embodiment can be a distributed database having multiple nodes. Hashes of the beacon identifier/public key of an accessory can be sent along with encrypted location data. The encrypted location data can be stored to a database node based on a hash of the beacon identifier. The encrypted location data can be indexed by the device locator server 203 using the hash of the beacon identifier. [..] the other information can include timestamps for when the beacon signal 301 was received, RSSI information for the received beacon, and/or ranging information determined, for example, via UWB ranging.”; central tracking system (device locator server) associating hash keys with set of encryption key pairs; different set of hash keys correspond to different timestamps of information sent)
	 providing, by a community mobile device, a hashed identifier received from the tracking device to the central tracking system,((Par. (0045-0046) “The set of finder devices 303 can encrypt the location data with the beacon identifier (e.g., public key) received within the beacon signal 301 and send the location data (325) to the device locator server 203. The data sent by the set of finder devices 303 is [..] The device locator server 203 can store encrypted location data in a data store 304, which in one embodiment can be a distributed database having multiple nodes. Hashes of the beacon identifier/public key of an accessory can be sent along with encrypted location data. The encrypted location data can be stored to a database node based on a hash of the beacon identifier. The encrypted location data can be indexed by the device locator server 203 using the hash of the beacon identifier.”; community mobile device (finder device) sending hash identifier (hashes of beacon identifier), to central tracking system (the device locator server))
	the central tracking system configured to identify the hash key used to create the hashed identifier, to identify a first encrypted ….. encryption key pair associated with the identified hash key, and to provide the first encrypted ….. encryption key pair to the community mobile device;  (Par. (0047) “The request 330 can include a set of public keys or public key hashes, which can serve as beacon identifiers for the beacon data.”; hash keys correlating to beacon identifier of beacon ID), (Figure 8 labels 800, 813, 303; database cluster manager inside central tracking device used to identify hash keys and encryption pair associated with hash keys and provide key pair to community mobile device (finder device 303), (Par. (0072) “to which beacon data is to be stored by hashing the beacon ID associated with a set of location data. Each database cluster node 823A-823C can be associated with a range of hash values. The database cluster manager can then store location data to the cluster node that corresponds with the range of hash values associated with the hash of a given beacon ID.”; database cluster manager inside central tracking system identifying hash keys used to create hashed identifier( beacon ID with correlating hash keys), (Par. (0069) “As described above, the device locator server 203 can communicate with a mobile device 102 of an accessory owner or user and the set of finder devices 303 over a wide area network 114. The mobile device 102 includes a UI provided by a local or web application that enables the location of a wireless accessory and the finder devices 303 receive beacon signals from wireless accessories and transmits location data associated with the received signals to the device locator server 203..”; central tracking system (device locator sever) communicating location data and correlating encryption key pairs to community mobile device (finder device)), 
	encrypting, by the community mobile device, location data representative of a location of the community mobile device using the ….. public key of the first encrypted ….. encryption key pair to produce encrypted location data; (Figure 3 labels 325, 303, 203; community mobile device (finder device 303) encrypting location data using encryption key pair (public and private keys)
	providing, by the community mobile device, the hashed identifier, the ….. private key of the first ….. encryption key pair, and the encrypted location data to the central tracking system for storage; (Par. (0045-0046) “The set of finder devices 303 can encrypt the location data with the beacon identifier (e.g., public key) received within the beacon signal 301 and send the location data (325) to the device locator server 203. The data sent by the set of finder devices 303 is [..] The device locator server 203 can store encrypted location data in a data store 304, which in one embodiment can be a distributed database having multiple nodes. Hashes of the beacon identifier/public key of an accessory can be sent along with encrypted location data. The encrypted location data can be stored to a database node based on a hash of the beacon identifier. The encrypted location data can be indexed by the device locator server 203 using the hash of the beacon identifier.”; community mobile device (finder device) sending hash identifier (hashes of beacon identifier), encrypted location data with private and public keys to central tracking system for storage (the device locator server can store encrypted location data in a data store))
	the central tracking system configured to store the hashed identifier, the …. private key of the first …… encryption key pair, and (Par. (0045-0046) “The set of finder devices 303 can encrypt the location data with the beacon identifier (e.g., public key) received within the beacon signal 301 and send the location data (325) to the device locator server 203. The data sent by the set of finder devices 303 is [..] The device locator server 203 can store encrypted location data in a data store 304, which in one embodiment can be a distributed database having multiple nodes. Hashes of the beacon identifier/public key of an accessory can be sent along with encrypted location data. The encrypted location data can be stored to a database node based on a hash of the beacon identifier. The encrypted location data can be indexed by the device locator server 203 using the hash of the beacon identifier.”; community mobile device (finder device) sending hash identifier (hashes of beacon identifier), encrypted location data with private and public keys to central tracking system for storage (the device locator server can store encrypted location data in a data store))
the encrypted location data within a last known location field associated with the tracking device within a database of the central tracking system; (Par. (0071) “the account database 825 can contain a list of devices that are associated with each cloud services account. [..] In one embodiment, when a user launches a device locator UI and communicates with the locator service front-end 803, the locator service front-end can communicate with the account database 825 and provide a current or last known location for each device that is associated with a requesting user”; request corresponding to last known location of tracking device from central tracking system (account database in device locator server), (Par. (0070) “ the device locator server 203 includes a locator server front-end 803, an account database 825”; from central tracking system (device locator server with account database))
decrypting, by the owner mobile device, the encrypted location data received by the owner mobile device from the central tracking system using the ….. private key to produce decrypted location data; and displaying, by the owner mobile device, the decrypted location data. (Par. (0036) “The location data returned to the mobile device 102 can be encrypted data that is encrypted by the finder device 202 using the public encryption key. The mobile device 102 can use an associated private key to decrypt the encrypted location data. The decrypted location data can then be processed by the mobile device 102 to determine a most probable location for the wireless accessory 201. In various embodiments, the most probable location for the wireless accessory 201 can be determined by triangulation from multiple received locations and using other data, such as a beacon signal RSSI associated with each location and timestamp or UWB ranging data included within the location data.”; owner of mobile  device (mobile device) decrypts location data with private key and displaying decrypted data) (determine probable location of tracking device (wireless accessory 201)), (Figure 9A-9B label 902; displaying decrypted location data))
	However Lopatin does not explicitly teach a set of encrypted encryption key pairs the encrypted temporary private key of the first encrypted temporary encryption key pair, , temporary public key of the first encrypted temporary encryption key pair,  decrypted temporary private key, encrypting, by the owner mobile device, the temporary private key in each temporary encryption key pair using the permanent public key to produce a set of encrypted temporary encryption key pairs; decrypting, by the owner mobile device, the encrypted temporary private key received by the owner mobile device from the central tracking system using a permanent private key of the permanent encryption key pair;;
Wherein Britt teaches temporary public key Par. (0141) “Note that these IoT service/device public keys are not the same as the “session” public/private keys described above with respect to FIGS. 16A-B. The session public/private keys described above are temporary (i.e., generated for a service/device session) while the IoT service/device key pairs are permanent (i.e., generated at the factory)”; set of temporary encryption key pairs with public/private keys and permanent encryption key pairs with public/private keys)
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Britt within the teachings of Lopatin  to include temporary public keys because the analogous concept of locating a tracking device and providing secure location and identity information about a tracking device in communication with a centralized system. Britt includes the use of temporary and permanent encryption key pairs with corresponding public/private keys, this is significant because when losing, misplacing or falling victim to theft of wallets, keys, bikes, cars, phones etc., it becomes important to have temporary or changing keys that are not able to be obtained by bystanders to have an opportunity to locate, retrieve and take possession of your lost item. By implementing temporary keys the user when face with the difficulties of a lost/stolen item they can be assured that the secure location can be tracked and found without outside parties being able to target and locate the item.  By implementing a permanent encryption key pair a promoted solution is put in place for users with lost/stolen items to be able to track devices from far away distances and not be concerned with the time and wasting of power/battery. By having permanent keys the factor of distance is no longer an issues because the user has the ability to use the encryption key pair for a local search and a search for a far beyond distance of where the lost/stolen item may be.
	The motivation to combine these references is because by implementing and utilizing temporary and permanent encryption key pair the user can have high confidence and assurance that the lost/stolen item can be tracked over long distances and durations of time as well as not be susceptible to interception or impersonation by entities that could obtain information on the device.
However Lopatin and Britt do not explicitly teach a set of encrypted encryption key pairs the encrypted temporary private key of the first encrypted temporary encryption key pair, the encrypted temporary private key of the first encrypted temporary encryption key pair, ….. public key of the first encrypted temporary encryption key pair,  decrypted temporary private key, encrypting, by the owner mobile device, the temporary private key in each temporary encryption key pair using the permanent public key to produce a set of encrypted temporary encryption key pairs; decrypting, by the owner mobile device, the encrypted temporary private key received by the owner mobile device from the central tracking system using a permanent private key of the permanent encryption key pair;;
Wherein Hwang teaches the encrypted temporary private key of the first encrypted temporary encryption key pair, (Par. (0056) “Thereafter, the CE device, or mobile terminal device 601, may encrypt the temporary shared secret key H( ) using the extracted public key P.sub.k”; encrypting temporary private key (temporary secret key) using public key), (Figure 6 label S670 “Send Encrypted Temporary Shared Secret Key {[H(SSk]_Pk}”; encrypted temporary private key (temporary secret key) and encrypted temporary encryption key pair (temporary secret key with public key),
first encrypted temporary encryption key pair, Par. (0056) “Thereafter, the CE device, or mobile terminal device 601, may encrypt the temporary shared secret key H( ) using the extracted public key P.sub.k”; encrypting temporary private key (temporary secret key) using public key), (Figure 6 label S670 “Send Encrypted Temporary Shared Secret Key {[H(SSk]_Pk}”; encrypted temporary private key (temporary secret key) and encrypted temporary encryption key pair (temporary secret key with public key), (Claim 32 “wherein the information includes at least one of a number of encryption keys”; set of temporary encryption key pairs (number of encryption keys)),
…. public key of the first encrypted temporary encryption key pair, (Par. (0056) “Thereafter, the CE device, or mobile terminal device 601, may encrypt the temporary shared secret key H( ) using the extracted public key P.sub.k”; encrypting temporary private key (temporary secret key) using public key), (Figure 6 label S670 “Send Encrypted Temporary Shared Secret Key {[H(SSk]_Pk}”; encrypted temporary private key (temporary secret key) and encrypted temporary encryption key pair (temporary secret key with public key), (Claim 32 “wherein the information includes at least one of a number of encryption keys”; set of temporary encryption key pairs (number of encryption keys)),
encrypting, by the owner mobile device, the temporary private key in each temporary encryption key pair using the permanent public key to produce a set of encrypted temporary encryption key pairs; (Par. (0056) “Thereafter, the CE device, or mobile terminal device 601, may encrypt the temporary shared secret key H( ) using the extracted public key P.sub.k”; encrypting temporary private key (temporary secret key) using public key), (Figure 6 label S670 “Send Encrypted Temporary Shared Secret Key {[H(SSk]_Pk}”; encrypted temporary private key (temporary secret key) and encrypted temporary encryption key pair (temporary secret key with public key), (Claim 32 “wherein the information includes at least one of a number of encryption keys”; set of temporary encryption key pairs (number of encryption keys)), (Par. (0048) “the home server 500 can first arbitrarily generate a public key pair needed to encrypt security identifier-specified multimedia data in step 551. The generated public key pair can be continuously used in a fixed way regardless of a session to, for example, the CE device, or mobile terminal device 501. As another example, a public key pair can also be generated individually for a session to the CE device, or mobile terminal device 501.”; set of temporary encryption key pairs ( key pair from home server and CE device))
	decrypting, by the owner mobile device, the encrypted temporary private key received by the owner mobile device from the central tracking system using a permanent private key of the permanent encryption key pair;; (Par. (0057) “the home server 600 may acquire a temporary shared secret key H( ) by decrypting the encrypted temporary shared secret key H( )_P.sub.k with its own private key S.sub.k”; decrypting temporary private key (temporary secret key) using private key), (Figure 6 label S640; decrypting temporary private key (temporary secret key) using private key))
	Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Hwang within the teachings of Lopatin to include encrypting and decrypting temporary private key in each temporary encryption key pair using the permanent public key to produce a set of encrypted temporary encryption key pairs because the analogous concept of utilizing encryption key pairs in mobile device for secure communication in a system. Hwang includes a process of encrypting by a mobile device the temporary private key in a pair using a permanent public key in the set of encryption pairs. This is important because it provides data protection that prevents the tracking device from being susceptible to vulnerability or unnecessary exposure, by encrypting the temporary encryption key with a permanent key the tracking of the lost item is secure and protected because the permanent key being generated from the manufacturer allows the end-to-end encryption process to have stability and trust that the activation of the tracking device correlates to keys corresponding the authorized and rightful mobile device attempting to retrieve the possession of their lost/stolen item. By decrypting the temporary key the user can be assured that the encryption/decryption process is executed by the rightful user tracking the lost/stolen item as well. This creates a chain of trust that not only provides an accurate location of the lost/stolen item by relays to the user that only the rightful owner or possessor of the lost/stolen item can encrypt and decrypt the key pairs used to successfully locate the item. This in return promotes high confidence and credibility in the tracking system that tampering, interception or impersonation of the location data will be eliminated.
	However Lopatin, Britt and Hwang do not explicitly teach a set of encrypted encryption key pairs,  decrypted temporary private key.
	Wherein Dewan teaches a set of encrypted encryption key pairs (Par. (0060) “the platform provisioning host generates a number, N, of public-private key pairs, which are represented as Pu.sub.n and Pr where n=1-N. Any one pair of the generated set of public-private key pairs”; set of encryption key pairs), (Par. (0066) “to generate a set of N encrypted private keys, represented herein by EPr.sub.1-EPr.sub.N. At 324, the set of encrypted private keys EPr.sub.1-EPr.sub.N is provisioned on the computing platform. In one example, provisioning the set of encrypted private keys includes storing the set in protected memory (e.g., in a TEE) of the computing platform.”; encrypted private key pair),  decrypted temporary private key (Par. (0070) “to decrypt the encrypted additional symmetric key. The extracted additional symmetric key can then be used with a symmetric encryption algorithm to decrypt the second set of encrypted symmetric keys”; decrypted private key), (Par. (0055) “performing appropriate decryption algorithms on the second encrypted key M.sub.i, storing a resulting trusted symmetric key Ks.sub.i in sensor 160.”; decrypted private key)
		Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Dewan within the teachings of Lopatin, Britt and Hwang to include a set of encrypted encryption key pairs, an encrypted private key and a decrypted private key because the analogous concept of utilizing encryption key pairs in mobile device for secure communication in a system. Dewan includes implementing of a set of encrypted encryption keys, an encrypted private key and a decrypted private key, this is significant because when attempting to locate a lost/stolen device the user needs to be assured that the keys that are being utilized would not be susceptible or vulnerable to compromise or interception. By encrypting the key pairs and corresponding private keys exchanges between the mobile device and the server can be authenticated and securely protected, this eliminates other unauthorized users from being able to track and identify the location of wallets, keys, cars and other valuable items. The motivation to combine these references is by encrypting the key pairs and private keys the user can be ensured the line of communication will not be altered and promotes high confidence and credibility that lost/stolen items will be successfully tracked without forgery or impersonation because of the secure protection of the corresponding keys. This in return leads to an even more secure infrastructure of mobile devices and maintains the integrity of the system by creating trustworthy exchanges with authentic keys. 


	In regards to Claim 2, the teachings of Lopatin, Britt, Hwang and Dewan teach the method of claim 1, Lopatin further teaches the method of claim 1, wherein the …… encryption key pair is generated by the owner mobile device. (Par. (0053) “The mobile device can then generate a public/private key pair”; owner mobile device (mobile device) generating encryption key pair (public/private key pair))
	However Lopatin does not explicitly teach the permanent encryption key pair
	Wherein Britt teaches the permanent encryption key pair “(Par. (0141) “Note that these IoT service/device public keys are not the same as the “session” public/private keys described above with respect to FIGS. 16A-B. The session public/private keys described above are temporary (i.e., generated for a service/device session) while the IoT service/device key pairs are permanent (i.e., generated at the factory)”; permanent encryption key pairs with public/private keys)
	Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Britt to the teachings of Lopatin, Hwang and Dewan for the reason stated in independent claim 1 above. 

	In regards to Claim 4, the teachings of Lopatin, Britt, Hwang and Dewan teach the method of claim 1, Lopatin further teaches the method of claim 1, wherein the ……. encryption key pair is generated in response to activating the tracking device. (Par. (0055) “In response to launching the device locator UI [..] to generate a set of public keys that were included within a beacon signal broadcast by a wireless accessory during a first period (block 412). The first period can be, for example, a previous 24 hours. The electronic device is aware of the frequency in which the wireless accessory is to generate new public keys and, using a shared secret generated with the wireless accessory, can generate a set of public keys that correspond with the keys that were generated by the wireless accessory over the first period [..] using the private key generated during the initial pairing with the wireless accessory”; in response to activating (launching) tracking device (device locator UI with tracking device (wireless accessory 201)) generating encryption key pair (generating set of public/private keys))
	However Lopatin does not explicitly teach the permanent encryption key pair
	Wherein Britt teaches the permanent encryption key pair “(Par. (0141) “Note that these IoT service/device public keys are not the same as the “session” public/private keys described above with respect to FIGS. 16A-B. The session public/private keys described above are temporary (i.e., generated for a service/device session) while the IoT service/device key pairs are permanent (i.e., generated at the factory)”; permanent encryption key pairs with public/private keys)
	Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Britt to the teachings of Lopatin, Hwang and Dewan for the reason stated in independent claim 1 above. 

In regards to Claim 6, the teachings of Lopatin, Britt, Hwang and Dewan teach the method of claim 1, Lopatin further teaches the method of claim 1, wherein the set of hash keys is unique to the tracking device, and wherein the central tracking system is configured to associate the set of hash keys with the unique identifier of the tracking device. (Par. (0040) “the wireless accessory 201 but is not retained by the wireless accessory. Instead, the accessory computes a value λ.sub.i+1=H(λ.sub.i ∥ time), with λ.sub.0=AT and H being a cryptographic hash function.”; hash keys (hashing operation) unique to tracking device (wireless accessory 201), (Par. (0046) “Hashes of the beacon identifier/public key of an accessory can be sent along with encrypted location data. The encrypted location data can be stored to a database node based on a hash of the beacon identifier. The encrypted location data can be indexed by the device locator server 203 using the hash of the beacon identifier. Sending the hash of the beacon identifier”; hashing of identifier/keys unique to tracking device (accessory)), (Par. (0046) “The device locator server 203 [..] Hashes of the beacon identifier/public key of an accessory can be sent along with encrypted location data. The encrypted location data can be stored to a database node based on a hash of the beacon identifier. The encrypted location data can be indexed by the device locator server 203 using the hash of the beacon identifier.”; central tracking system (device locator server) associating unique identifier (beacon identifier) with hash keys (hashing of keys), (Par. (0048) “The owner of the device can query the device locator server 203 using a hash of the public key that is determined for a query period.”; central tracking system (device locator server) correlating to hash keys), (Par. (0070) “In one embodiment the device locator server 203 includes [..] database cluster manager 813 can configure the database cluster nodes 823A-823C as a distributed location database that can store location, signal, and ranging data in association with beacon identifiers for signal beacons received by the set of finder devices”; central tracking system (device locator server) with database cluster manager), (Par. (0072) “which beacon data is to be stored by hashing the beacon ID associated with a set of location data. Each database cluster node 823A-823C can be associated with a range of hash values”; database cluster manager inside central tracking system (device locator server) associating unique identifier (beacon identifier) with hash keys (range of hash values))


	In regards to Claim 7, the teachings of Lopatin, Britt, Hwang and Dewan teach the method of claim 1, Lopatin further teaches the method of claim 1, wherein the set of temporary encryption key pairs is generated using an Rivest-Shamir-Adleman ("RSA") algorithm or an elliptic-curve cryptography ("ECC") algorithm. (Par. (0037) “additionally uses elliptic curve cryptography to establish the shared secret. For example, Elliptic-curve Diffie-Hellman (ECDH) can be used to enable the establishment of a public key pair and one or more shared secrets.”; key generation associated with ECC)

	In regards to Claim 9, the teachings of Lopatin, Britt, Hwang and Dewan teach the method of claim 1, Lopatin further teaches the method of claim 1, wherein the tracking device is configured to include the hashed identifier in an advertising packet transmitted by the tracking device. (Par. (0038) “ the wireless accessory 201 can periodically broadcast a beacon signal 301 t [..]In one embodiment, the beacon signal can transmit a variant of beacon advertisement packet associated with a low-energy radio protocol, such as Bluetooth Low Energy.”; by the tracking device (wireless accessory 201) sending advertisement packet associated with unique identifier (beacon signal with identifier)), (Par. (0031) “The beacon signal can transmit a beacon identifier that includes information to specifically identify the wireless accessory 201. In one embodiment, the beacon identifier is a public encryption key associated with the device.”; beacon signal correlating to identifier), (Par. (0046) “Hashes of the beacon identifier/public key of an accessory can be sent”; hashed identifier)

	In regards to Claim 10, the teachings of Lopatin, Britt, Hwang and Dewan teach the method of claim 1, Lopatin further teaches the method of claim 1, wherein the hash key used to hash the unique identifier is selected based on a time during which the unique identifier is hashed. (Par. (0046) “Hashes of the beacon identifier/public key of an accessory can be sent along with encrypted location data. The encrypted location data can be stored to a database node based on a hash of the beacon identifier. The encrypted location data can be indexed by the device locator server 203 using the hash of the beacon identifier. Sending the hash of the beacon identifier [..] The other information can include timestamps for when the beacon signal 301 was received”; hash keys and hashed identifier selected based on time (timestamp)), (Par. (0061) “When the wireless accessory detects that it has entered a new key period (block 508, “yes”) the accessory can derive a new public key using the current timestamp (block 509). In one embodiment the new public key can be derived using an existing public key, a timestamp, and an anti-tracking secret”; hash keys based on time (timestamp)).

	In regards to Claim 11, the teachings of Lopatin, Britt, Hwang and Dewan teach the method of claim 1, Lopatin further teaches the method of claim 1, wherein the hash keys used by the tracking device to hash the unique identifier are rotated at a regular interval. (Par. (0047) “The request 330 can include a set of public keys or public key hashes, which can serve as beacon identifiers for the beacon data. The mobile device 102 can generate the set of public keys based on the secret information held by the mobile device 102 and the wireless accessory 201 and the timestamps over which the mobile device 102 wishes to receive location data. [..] and send the previous 24 hours of public keys (or hashes of the 24 hours of public keys) within the request 330. If no data is found for 24 hours of public keys, the mobile device 102 can send generate keys for an earlier period, back to a pre-determined location data retention limit.”; hash keys used by tracking device (wireless accessory 201) are rotated at a regular interval (if not data is found of the 24 hours [..] send generate keys [..] for an earlier period [..] back to a predetermined), (Par. (0061) “to rotate the public key every M minutes, where the value of M can vary across embodiments and/or based on the device state. Based on a timer expiration, counter, or another mechanism,”; rotate hash key (public key that is hawed) at regular time interval ( every M minutes based on expiration and timer)

In regards to Claim 12, the teachings of Lopatin, Britt, Hwang and Dewan teach the method of claim 1, Lopatin further teaches the method of claim 1, wherein the community mobile device, in response to receiving the hashed identifier from the tracking device, ((Par. (0034) “In one embodiment, additional data can either be encrypted and transmitted along with the location data or transmitted unencrypted to the device locator server 203. For example, a received signal strength indicator (RSSI) for the beacon signal can be transmitted along with the location data. The RSSI data can then be used to determine the distance of the wireless accessory 201 from the finder device 202 and assist in triangulation on the owner device”; RSSI Beacon with additional data encrypted), (Par. (0038) “the wireless accessory 201 can periodically broadcast a beacon signal 301 that includes device status information and a beacon identifier. In one embodiment the beacon identifier is a public key derived from a shared secret that is established during the public key exchange (310). Additionally, the wireless accessory 201 can periodically perform a public key derivation (315) to generate a new public key and begin broadcasting the new public key as the beacon identifier”; tracking device (wireless accessory 201) sending beacon signal with beacon identifier)), (Par. (0047) “The request 330 can include a set of public keys or public key hashes, which can serve as beacon identifiers for the beacon data” beacon identifier associated with hash keys and unique identifier), (Figure 7 labels 704 702A-N, 201; community mobile device (702A-N) receiving hash identifier with hash keys and unique identifier (Beacon RSSI with beacon identifier and hash keys)) from tracking device (wireless accessory 201)) 
is configured to activate a GPS receiver of the community mobile device and to determine a location of the community mobile device using the GPS receiver, the determined location comprising the location data. (Par. (0063) “the finder device to perform a periodic beacon scan using a wireless baseband processor [..] and a wireless radio receiver”; community mobile device (finder device) with GPS receiver (wireless radio receiver)) , (Par. (0066) ‘finder device to correlate device locations from the Wi-Fi scan buffer data with other location data if other location data is available (block 607), to generate refined device locations. If refined device locations are generated, the finder device can optionally combine the beacon data with refined device locations (block 608). The finder device can also add signal strength (RSSI) or ranging data to the location data (block 609). The signal strength and ranging data (e.g., UWB ranging data) can be gathered when the beacon signal is received by the finder device. The finder device can then encrypt the location data.”; community mobile device (finder device) determining locations with location data) ( Par. (0056) “ In one embodiment the location data specifies the location of the finder device that detected the beacon. The location data can additionally include UWB ranging information and/or RSSI information for the beacon detected by the finder device”; location data correlating to determining location of community mobile device (finder device))


	In regards to Claim 15, the teachings of Lopatin, Britt, Hwang and Dewan teach the method of claim 1, Lopatin further teaches the method of claim 1, wherein the central tracking system is unable to decrypt the encrypted location data. (Par. (0057) “operations that can be performed if the device locator server does not have location data to provide to the electronic device in response to a request. [..] the electronic device can decrypt the location data received from the server using the private key that corresponds with the set of public keys (block 429).”; central tracking system (device locator server) unable to decrypt  the encrypted location data (if the device locator server does not location data to decrypt, the electronic device can decrypt the location data), (Par. (0066) “The signal and ranging data may be encrypted along with the location data or can be send unencrypted along with the encrypted location data”; encrypted location data)

In regards to Claim 16, the teachings of Lopatin, Britt, Hwang and Dewan teach the method of claim 1, Lopatin further teaches the method of claim 1, wherein requesting the location of the tracking device comprises requesting a last known location of the tracking device from the central tracking system. (Par. (0071) “the account database 825 can contain a list of devices that are associated with each cloud services account. [..] In one embodiment, when a user launches a device locator UI and communicates with the locator service front-end 803, the locator service front-end can communicate with the account database 825 and provide a current or last known location for each device that is associated with a requesting user”; request corresponding to last known location of tracking device from central tracking system (account database in device locator server), (Par. (0070) “ the device locator server 203 includes a locator server front-end 803, an account database 825”; from central tracking system (device locator server with account database))

	In regards to Claim 17, the teachings of Lopatin, Britt, Hwang and Dewan teach the method of claim 1, Lopatin further teaches the method of claim 1, wherein displaying the decrypted location data comprises displaying the location of the tracking device within a map interface. (Par. (0118) “decrypting the location data using a private key associated with the public key, processing the location data to determine a probable location for the wireless accessory, and displaying the probable location for the wireless accessory via the user interface..”; decrypted data correlating to displaying location on interface), (Par. (0075) “The second user interface can present a user interface element 904 that represents and/or describes the wireless accessory in question, as well as the map 901”; map interface)

	In regards to Claim 18, the teachings of Lopatin, Britt, Hwang and Dewan teach the method of claim 1, Lopatin further teaches the method of claim 1, wherein displaying the decrypted location data comprises displaying a notification via an operating system of the owner mobile device. (Par. (0118) “decrypting the location data using a private key associated with the public key, processing the location data to determine a probable location for the wireless accessory, and displaying the probable location for the wireless accessory via the user interface..”; decrypted data correlating to displaying location on interface), (Par. (0075) “the device locator UI 204 can present a selectable element 905, such as a button or another user interface element, that allows a user of the device locator UI 204 to place a selected wireless accessory into an alarm mode. While in the alarm mode, the wireless accessory can be configured to trigger a notification to the user if the wireless accessory is moved from its current location.”; notification on mobile device), (Figure 9B labels 904, 204; mobile device 204 displaying notification (904))



In regards to Claim 19-20, claims 19-20 are independent non-transitory computer-readable storage medium and system claims that recite similar limitations to the method of independent claim 1 and the teachings of Lopatin, Britt, Hwang and Dewan address all the limitations discussed in claim 1 and are thereby rejected under the same grounds.


Claim 3, is/are rejected under 35 U.S.C. 103 as being unpatentable over Lopatin et al. (U.S Pub. No. 20200107164, hereinafter referred to as “Lopatin"), Britt et al. (U.S Pub. No. 20170171180, hereinafter referred to as "Britt"), Hwang et al. (U.S Pub. No. 20100064138, hereinafter referred to as “Hwang”) and Dewan et al. (U.S Pub. No. 20190044708, hereinafter referred to as “Dewan”) in further view of Evenson et al. (U.S No. 9256657, hereinafter referred to as “Evenson”)


	In regards to Claim 3, the teachings of Lopatin, Britt, Hwang and Dewan teach the method of claim 1, Britt further teaches the permanent encryption key pair “(Par. (0141) “Note that these IoT service/device public keys are not the same as the “session” public/private keys described above with respect to FIGS. 16A-B. The session public/private keys described above are temporary (i.e., generated for a service/device session) while the IoT service/device key pairs are permanent (i.e., generated at the factory)”; permanent encryption key pair)
	Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Britt to the teachings of Lopatin, Hwang and Dewan to include the permanent encryption key pair because the analogous concept of locating a tracking device and providing secure location and identity information about a tracking device in communication with a centralized system. Britt includes the use of temporary and permanent encryption key pairs with corresponding public/private keys, this is significant because when losing, misplacing or falling victim to theft of wallets, keys, bikes, cars, phones etc., it becomes important to have temporary or changing keys that are not able to be obtained by bystanders to have an opportunity to locate, retrieve and take possession of your lost item. By implementing temporary keys the user when face with the difficulties of a lost/stolen item they can be assured that the secure location can be tracked and found without outside parties being able to target and locate the item.  By implementing a permanent encryption key pair a promoted solution is put in place for users with lost/stolen items to be able to track devices from far away distances and not be concerned with the time and wasting of power/battery. By having permanent keys the factor of distance is no longer an issues because the user has the ability to use the encryption key pair for a local search and a search for a far beyond distance of where the lost/stolen item may be.
	The motivation to combine these references is because by implementing and utilizing temporary and permanent encryption key pair the user can have high confidence and assurance that the lost/stolen item can be tracked over long distances and durations of time as well as not be susceptible to interception or impersonation by entities that could obtain information on the device.
	However the teachings of Lopatin, Britt, Hwang and Dewan do not explicitly teach the method of claim 1, wherein the …. encryption key pair is generated by the central tracking system.
	Wherein Evenson teaches the method of claim 1, wherein the …. encryption key pair is generated by the central tracking system. (Page 12 Col. 4 lines 23-45 “The data tracking server device 114 is described further with reference to FIG. 3. The data tracking server device 114 may execute one or more software modules, including a data correlation module 116. The data correlation module 116 may retrieve the data object transfer recording data 110, and analyze the data object transfer recording data 110 to identify correlations between keys described in the data object transfer recording data 110. In some implementations, the data correlation module 116 may include a data normalization module 118 [..] may generate a processed (e.g., redacted or flattened) version of the data object transfer recording data 110 that includes a list of one or more key-value pairs”; central tracking system (data tracking server) generating encryption key pair (one or more key-value pairs), (Page 11 Col. 2 lines 30-55 “The data included in a data object may be any type of data. In some cases, the data may be generated [..] one or more public or private cryptographic keys,”; encryption key pair (public/private keys))
	Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Evenson to the generating for a tracking device and an owner mobile device encryption key pairs and providing by the owner mobile device the encryption key pair to a central tracking system, as well as receiving by a community mobile device from a tracking device a hashed identifier and hash keys and then the community mobile device providing the hashed identifier to the central tracking system, the central tracking system then identifies the hash key and associates the key pair with the hash key to provide to the community mobile device the key pair, the community mobile device then encrypts the location data as a representative of the community mobile device using the key pair and then providing to the central tracking system for storage the hashed identifier, private key and encrypted location data, in response to requesting the location of the tracking device the owner mobile device receives the encrypted location data and private key from central tracking system to finally decrypt by the owner mobile device the location data using the private key and displaying the location of the data teachings of Lopatin, the use of temporary and permanent encryption key pairs with corresponding public/private keys teaching of Britt, a process of encrypting by a mobile device the temporary private key in a pair using a permanent public key in the set of encryption pairs and decrypting the temporary private key using the permanent private key teachings of Hwang and an implementation of a set of encrypted encryption keys, an encrypted private key and a decrypted private key teachings of Dewan because the analogous concept of utilizing encryption key pairs in mobile device for secure communication in a system. Evenson includes a process where the encryption key pair is generated by the central tracking system, this becomes important because it enables the tracking system to not being required to transmit and receive sets of keys to and from the tracking device. By generating keys by the central tracking system is provides versatility to the system and allows the tracking system to store and identify encryption key pairs more effectively and efficiently. This in return allows the tracking system to successfully correlate the correct and suitable keys to the later transmit to the mobile device that will lead to the recovery and accurate determination of the location in which the stolen/lost item is. 
	The motivation to combine these references is because by generating the encryption key pair by the central tracking system the server can effectively identify at a more efficient rate the tracking device associated with the rightful and correct keys while in exchange with the mobile device. This in return will lead to high confidence and credibility to the user that the accurate encryption key pair correlates to the tracking device that will lead to the rightful location of the lost/stolen item.



Claims 5 and 13-14, is/are rejected under 35 U.S.C. 103 as being unpatentable over  Lopatin et al. (U.S Pub. No. 20200107164, hereinafter referred to as “Lopatin"), Britt et al. (U.S Pub. No. 20170171180, hereinafter referred to as "Britt"), Hwang et al. (U.S Pub. No. 20100064138, hereinafter referred to as “Hwang”) and Dewan et al. (U.S Pub. No. 20190044708, hereinafter referred to as “Dewan”)in further view of Mathias et al. (U.S Pub. No. 20200052905, hereinafter referred to as “Mathias”)

	In regards to Claim 5, the teachings of Lopatin, Britt, Hwang and Dewan do not explicitly teach the method of claim 1, wherein the set of hash keys is generated independently by the tracking device and the central tracking system.
	Wherein Mathias teaches the method of claim 1, wherein the set of hash keys is generated independently by the tracking device and the central tracking system (Par. (0072) “In the illustrated embodiment, system 110 [..] These keys may be stored on the AP 136 and the system 110's ECU and may be deleted after each transaction. In the illustrated embodiment, the notation (KENC,KMAC)(data) denotes an encryption operation using KENC and a hashing operation using KMAC (where the hash output may be used to protect the integrity of the key exchange).”; central tracking system (system 110) generating hash keys ( hashing operation of keys)), (Par. (0090) “mobile device 130 [..] public key hashes, or other kinds of key/device unique identifiers may be used”; tracking device on mobile device with hash keys independent from central tracking system generated hash keys))
	Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Mathias to the generating for a tracking device and an owner mobile device encryption key pairs and providing by the owner mobile device the encryption key pair to a central tracking system, as well as receiving by a community mobile device from a tracking device a hashed identifier and hash keys and then the community mobile device providing the hashed identifier to the central tracking system, the central tracking system then identifies the hash key and associates the key pair with the hash key to provide to the community mobile device the key pair, the community mobile device then encrypts the location data as a representative of the community mobile device using the key pair and then providing to the central tracking system for storage the hashed identifier, private key and encrypted location data, in response to requesting the location of the tracking device the owner mobile device receives the encrypted location data and private key from central tracking system to finally decrypt by the owner mobile device the location data using the private key and displaying the location of the data teachings of Lopatin, the use of temporary and permanent encryption key pairs with corresponding public/private keys teaching of Britt, a process of encrypting by a mobile device the temporary private key in a pair using a permanent public key in the set of encryption pairs and decrypting the temporary private key using the permanent private key teachings of Hwang and an implementation of a set of encrypted encryption keys, an encrypted private key and a decrypted private key teachings of Dewan because the analogous concept of utilizing encryption key pairs in mobile device for secure communication in a system.. Mathias includes a generation of the hash keys independently by a tracking device and central tracking system. This becomes significant because the central tracking system be in a more beneficial position to be enabled to store the hash keys without requiring transmission of the set of hash keys to the tracking device.
	The motivation to combine these references is by generating the hash keys separately it lessens the likelihood of compromise and interception while transmitting the keys back and forth and prevents the tracking device from being susceptible to unnecessary risk or vulnerability. This protects the user who has fallen victim to misplacement or theft of the item, keys, wallet, car device, etc. from having an unknown and unauthorized party being able to have the associated keys related to tracking the device. This in return creates high confidence and establishes trust in the tracking system that the lost/stolen item will not be at risk or harm. 

	
	
	In regards to Claim 13, the teachings of Lopatin, Britt, Hwang and Dewan teach the method of claim 1, Britt further teaches the permanent private key “(Par. (0141) “Note that these IoT service/device public keys are not the same as the “session” public/private keys described above with respect to FIGS. 16A-B. The session public/private keys described above are temporary (i.e., generated for a service/device session) while the IoT service/device key pairs are permanent (i.e., generated at the factory)”; permanent encryption private key)
	Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Britt to the teachings of Lopatin, Hwang and Dewan for the reason stated in independent claim 1 above.
	However the teachings of Lopatin, Britt, Hwang and Dewan do not explicitly teach the method of claim 1, wherein the central tracking system does not have access to the …. private key.
	Wherein Mathias teaches the method of claim 1, wherein the central tracking system does not have access to the ….. private key (Par. (0049) “Turning now to FIG. 2, a block diagram of a mobile device 130 is depicted, according to some embodiments. Mobile device 130 may include wireless interface 132, SE 134, and biosensor 138. In the illustrated embodiments, mobile device 130 further includes a secure enclave processor (SEP) 210, cellular interface 220, CPU 230, memory 240, peripherals 250 coupled via a communication fabric 260”; mobile device), (Par. (0053) “ The software may be stored in the memory 240 in encrypted form to avoid observation. Despite the steps taken to ensure security of the secure software, the secure software may still be prevented from directly accessing/obtaining stored private keys. Only hardware may have access to private keys, in an embodiment.”; only software stored in memory of mobile device may have access to private keys not central tracking system), (Par. (0103) “Private keys may never leave the secure element or SEP embedded in a mobile device “; central tracking system does not have access to private keys belonging to mobile device),
	Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Mathias to the generating for a tracking device and an owner mobile device encryption key pairs and providing by the owner mobile device the encryption key pair to a central tracking system, as well as receiving by a community mobile device from a tracking device a hashed identifier and hash keys and then the community mobile device providing the hashed identifier to the central tracking system, the central tracking system then identifies the hash key and associates the key pair with the hash key to provide to the community mobile device the key pair, the community mobile device then encrypts the location data as a representative of the community mobile device using the key pair and then providing to the central tracking system for storage the hashed identifier, private key and encrypted location data, in response to requesting the location of the tracking device the owner mobile device receives the encrypted location data and private key from central tracking system to finally decrypt by the owner mobile device the location data using the private key and displaying the location of the data teachings of Lopatin, the use of temporary and permanent encryption key pairs with corresponding public/private keys teaching of Britt, a process of encrypting by a mobile device the temporary private key in a pair using a permanent public key in the set of encryption pairs and decrypting the temporary private key using the permanent private key teachings of Hwang and an implementation of a set of encrypted encryption keys, an encrypted private key and a decrypted private key teachings of Dewan because the analogous concept of utilizing encryption key pairs in mobile device for secure communication in a system.. Mathias includes a process where the central tracking system does not have access to the private key, this is significant because by the central tracking system not having access to the private key it means should the tracking server or system be compromised or altered it would not affect the secure tracking and exchange between the mobile device and the tracking device. This is important because the owner of the lost/stolen item will still have a means to securely protect the location data pertaining to their car, wallet, key or other valuable possession from harm or risk of unauthorized users attempting to gain access to the private key and use it to obtain confidential information.
	The motivation to combine these references is because by not allowing the central tracking system from having access to the private key the integrity of the tracking system is protected as a whole and safe from possible risk because major components such as the central tracking system does not pose or susceptible to major risk do to having access to the private key used to locate the device. This in return creates trust and high confidence for users who misplaced or are subjected to theft of their personal belongings. 



	In regards to Claim 14, the teachings of Lopatin, Britt, Hwang and Dewan teach the method of claim 1, Hwang further teaches the decrypted temporary private key (Par. (0057) “the home server 600 may acquire a temporary shared secret key H( ) by decrypting the encrypted temporary shared secret key H( )_P.sub.k with its own private key S.sub.k”; decrypting (decrypted) temporary private key (temporary secret key)), (Figure 6 label S640; decrypting (decrypted) temporary private key (temporary secret key)))	Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Hwang to the teachings of Lopatin, Britt and Dewan for the reason stated in independent claim 1 above.
	However the teachings of Lopatin, Britt, Hwang and Dewan do not explicitly teach the method of claim 1, wherein the central tracking system does not have access to the … …. private key.
	Wherein Mathias teaches the method of claim 1, wherein the central tracking system does not have access to the .….. ….. private key (Par. (0049) “Turning now to FIG. 2, a block diagram of a mobile device 130 is depicted, according to some embodiments. Mobile device 130 may include wireless interface 132, SE 134, and biosensor 138. In the illustrated embodiments, mobile device 130 further includes a secure enclave processor (SEP) 210, cellular interface 220, CPU 230, memory 240, peripherals 250 coupled via a communication fabric 260”; mobile device), (Par. (0053) “ The software may be stored in the memory 240 in encrypted form to avoid observation. Despite the steps taken to ensure security of the secure software, the secure software may still be prevented from directly accessing/obtaining stored private keys. Only hardware may have access to private keys, in an embodiment.”; only software stored in memory of mobile device may have access to private keys not central tracking system), (Par. (0103) “Private keys may never leave the secure element or SEP embedded in a mobile device “; central tracking system does not have access to private keys belonging to mobile device),
	Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Mathias to the generating for a tracking device and an owner mobile device encryption key pairs and providing by the owner mobile device the encryption key pair to a central tracking system, as well as receiving by a community mobile device from a tracking device a hashed identifier and hash keys and then the community mobile device providing the hashed identifier to the central tracking system, the central tracking system then identifies the hash key and associates the key pair with the hash key to provide to the community mobile device the key pair, the community mobile device then encrypts the location data as a representative of the community mobile device using the key pair and then providing to the central tracking system for storage the hashed identifier, private key and encrypted location data, in response to requesting the location of the tracking device the owner mobile device receives the encrypted location data and private key from central tracking system to finally decrypt by the owner mobile device the location data using the private key and displaying the location of the data teachings of Lopatin, the use of temporary and permanent encryption key pairs with corresponding public/private keys teaching of Britt, a process of encrypting by a mobile device the temporary private key in a pair using a permanent public key in the set of encryption pairs and decrypting the temporary private key using the permanent private key teachings of Hwang and an implementation of a set of encrypted encryption keys, an encrypted private key and a decrypted private key teachings of Dewan because the analogous concept of utilizing encryption key pairs in mobile device for secure communication in a system.. Mathias includes a process where the central tracking system does not have access to the private key, this is significant because by the central tracking system not having access to the private key it means should the tracking server or system be compromised or altered it would not affect the secure tracking and exchange between the mobile device and the tracking device. This is important because the owner of the lost/stolen item will still have a means to securely protect the location data pertaining to their car, wallet, key or other valuable possession from harm or risk of unauthorized users attempting to gain access to the private key and use it to obtain confidential information.
	The motivation to combine these references is because by not allowing the central tracking system from having access to the private key the integrity of the tracking system is protected as a whole and safe from possible risk because major components such as the central tracking system does not pose or susceptible to major risk do to having access to the private key used to locate the device. This in return creates trust and high confidence for users who misplaced or are subjected to theft of their personal belongings. 




Claim 8, is/are rejected under 35 U.S.C. 103 as being unpatentable over  Lopatin et al. (U.S Pub. No. 20200107164, hereinafter referred to as “Lopatin"), Britt et al. (U.S Pub. No. 20170171180, hereinafter referred to as "Britt"), Hwang et al. (U.S Pub. No. 20100064138, hereinafter referred to as “Hwang”) and Dewan et al. (U.S Pub. No. 20190044708, hereinafter referred to as “Dewan”) in further view of Schulz et al. (U.S Pub. No. 20170155514, hereinafter referred to as “Schulz”)

	In regards to Claim 8, the combination of Lopatin, Britt, Hwang and Dewan teach the method of claim 1, Britt further teaches temporary encryption key pair (Par. (0141) “Note that these IoT service/device public keys are not the same as the “session” public/private keys described above with respect to FIGS. 16A-B. The session public/private keys described above are temporary (i.e., generated for a service/device session) while the IoT service/device key pairs are permanent (i.e., generated at the factory)”; temporary encryption key pairs with public/private keys)
	Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Britt to the teachings of Lopatin, Hwang and Dewan for the reason stated in independent claim 1 above.
	However the teachings of Lopatin, Britt, Hwang and Dewan do not explicitly teach the method of claim 1, wherein each …. encryption key pair is generated using the associated hash key
	Wherein Schulz teaches the method of claim 1, wherein each ….encryption key pair is generated using the associated hash key. (Par. (0017) “the software provider does so by generating a new key pair AK.sub.N+1 when creating (signing) secure update image revision N and including the new public key part (or hash thereof)”; generating encryption key pair using hash key), (Par. (0020) “The (hash of the) public key part of the next key K.sub.N+1,”; associated hash key)
	Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Schulz to the generating for a tracking device and an owner mobile device encryption key pairs and providing by the owner mobile device the encryption key pair to a central tracking system, as well as receiving by a community mobile device from a tracking device a hashed identifier and hash keys and then the community mobile device providing the hashed identifier to the central tracking system, the central tracking system then identifies the hash key and associates the key pair with the hash key to provide to the community mobile device the key pair, the community mobile device then encrypts the location data as a representative of the community mobile device using the key pair and then providing to the central tracking system for storage the hashed identifier, private key and encrypted location data, in response to requesting the location of the tracking device the owner mobile device receives the encrypted location data and private key from central tracking system to finally decrypt by the owner mobile device the location data using the private key and displaying the location of the data teachings of Lopatin, the use of temporary and permanent encryption key pairs with corresponding public/private keys teaching of Britt, a process of encrypting by a mobile device the temporary private key in a pair using a permanent public key in the set of encryption pairs and decrypting the temporary private key using the permanent private key teachings of Hwang and an implementation of a set of encrypted encryption keys, an encrypted private key and a decrypted private key teachings of Dewan because the analogous concept of utilizing encryption key pairs in mobile device for secure communication in a system..  Schulz includes a process of generating an encryption key pair using an associated hash key. This is important because by utilizing the hash key when generating the encryption key pair the user is protected from risk and vulnerabilities from unauthorized users attempting to gain access to the encryption key pair to determine the location of the user’s valuable item. By using a hash key in the process attackers are discouraged and it becomes difficult to predict and accurately obtain the encryption key pair corresponding to the tracking device. 
	The motivation to combine these references is because by generating the encryption key pair using the hash key the user is ensured that the location of their lost/stolen item will not be at risk or harm because the encryption keys utilized in the process would not be illegally obtained or predicted because of the complexity of the hash keys. 


Relevant Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

John; Shajil (WO Pub. No. 2014042507) “A WIRELESS PAIRING AND/OR TRACKING SYSTEM FOR LOCATING LOST ITEMS”. Considered this reference because it addressed locating lost items with the use of a tracking system and GPS receiver being able to identify lost items such as keys, wallets, bikes etc.

PARRY; Simon Paul (U.S Pub. No. 20150237018) “METHOD FOR SECURELY CONFIGURING CUSTOMER PREMISE EQUIPMENT”. Considered this application because it relates to the generation of temporary and permanent keys.

KING; David J  (U.S  Pub.  No. 20180115413) “METHOD AND SYSTEM FOR FAST TRACKING NAVIGATION OF BLOCKCHAINS VIA DATA MANIPULATION”. Considered this application because it addressed a tracking systems with multiple sets of encryption key pairs 


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN A HUSSEIN whose telephone number is (571)272-3554. The examiner can normally be reached on 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/H.A.H./Examiner, Art Unit 2497                                                                                                                                                                                                        
/ELENI A SHIFERAW/Supervisory Patent Examiner, Art Unit 2497